Citation Nr: 0013509	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) November 1993 rating decision which denied 
service connection for defective vision.  In July 1999, the 
claim was remanded to the RO for additional development of 
the evidence.


FINDINGS OF FACT

1.  There is no current medical diagnosis of disability 
involving the veteran's eyes, and competent medical evidence 
does not demonstrate a link between any claimed eye 
disability and his active service, or any incident occurring 
therein.

2.  He has refractive error of the eyes which is not a 
disease or injury under applicable legislation for VA 
compensation purposes.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for bilateral eye disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal that, on service 
entrance medical examination in July 1987, uncorrected 
distant vision in each eye and corrected vision in the left 
eye was 20/30 (right eye vision was correctable to 20/25); 
uncorrected near vision was 20/20, bilaterally.  On service 
separation medical examination in May 1992, uncorrected 
distant vision was 20/50 in the right eye, and 20/30 on the 
left.

VA medical records from September 1992 to August 1998, 
including VA medical examination reports in August 1995, May 
and June 1997, and August 1998, document treatment for 
symptoms, impairments, and disabilities unrelated to the 
veteran's claimed eye disability.

Pursuant to a July 1999 Board remand, the RO in August 1999 
requested the veteran to identify any medical providers who 
treated him for an eye disability since service, but no such 
information was submitted or identified by or on his behalf 
to date.

Also pursuant to the July 1999 Board remand, a VA 
ophthalmologic examination was performed in October 1999.  At 
that time, the veteran reported a 10-year history of blurred 
distant vision, but he denied having received any eye 
treatment or experiencing other eye problems.  On 
examination, uncorrected vision was 20/25, bilaterally.  The 
clinical assessment was refractive error with otherwise 
normal eye examination.  The examiner noted that the 
veteran's visual acuity with spectacle correction improved to 
20/20 in both eyes.  

Based on the foregoing, the Board finds that the claim of 
service connection for bilateral eye disability is not well 
grounded.  As noted above, refractive error of the eye is 
considered to be a congenital or developmental defect for 
which service connection may not ordinarily be granted.  
38 C.F.R. § 3.303(c).  In this case, there is no evidence 
that the veteran has ever been shown to have a chronic eye 
condition other than refractive error of the eye.  While the 
record shows impaired vision at the time of service entrance 
and separation, the evidence clearly indicates that such 
vision impairment constitutes refractive error of the eyes 
and is not associated with any chronic injury or disease for 
which VA compensation is payable.  The veteran's eyes were 
examined by VA in October 1999, at which time only refractive 
error of the eyes was shown.  The entirety of the clinical 
evidence of record (in-service and post-service) reveals no 
diagnosis of any eye disability for which service connection 
may be allowed.  As there is no current medical diagnosis of 
chronic disability of the eyes of service origin, the claim 
must be denied as not well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).

The Board is mindful of the veteran's contention that he has 
experienced vision impairment since service.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms such 
as vision impairment is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a layman, to render a medical diagnosis of chronic eye 
disability, or to provide an etiological link between active 
service and any current symptomatology.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
eye disability is related to combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for bilateral eye disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

